-In an action by a taxpayer, pursuant to section 51 of the General Municipal Law, to enjoin the construction of a certain dwelling house, defendants other than the Town of Oyster Bay and its building inspector appeal from an order dated July 22, 1954, granting plaintiff’s motion for an injunction pendente lite and denying the motion of the appealing defendants to dismiss the complaint on the ground that it does not state facts sufficient to constitute a cause of action, and from an order of resettlement dated August 17, 1954. Resettled order dated August 17, 1954, modified by striking out of the paragraph which grants the injunction everything beginning with the words “and are further enjoined” and ending with the words “in question”. As so modified, order affirmed, without costs. Respondent’s motion papers sought *1165an injunction only with respect to the construction of one particular dwelling, consistent with the cause of action set forth in the complaint. The injunction should not have been made to extend to thirty-two additional constructions. Appeal from order dated July 22, 1954, dismissed, without costs. That order was superseded by the order of resettlement. Nolan, P. J., Wenzel, MacCrate, Beldock and Ughetta, JJ., concur. [205 Misc. 1063.]